DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-7, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 5,796,175) in view of Lee et al. (US 2018/0141457).
	Regarding claim 1, Itoh teaches a battery system for an electric vehicle (see figures 1, 3, 6 and 7, abstract), comprising: a high voltage (HV) battery subsystem including a battery cell stack with battery cells electrically connected between stack nodes (see fig. 1 or fig. 6: high-voltage battery 4); a low voltage (LV) battery subsystem including a LV battery and a supply node connected to the LV battery (see fig. 1 or fig. 6: low-voltage battery 5); a DC/DC converter (see figs. 1, 6 and 7: DC/DC converter 7) with a primary coil in the HV battery subsystem and a secondary coil in the LV battery subsystem, wherein the primary coil is connected to one of the stack nodes via a switch (see figs. 1, 3 and 7: DC/DC isolated converter 7; and col. 1, lines 29-50; a high-voltage battery 4 is connected at its output port through a main switch 3 to an inverter 1 and a DC/DC converter 7. The output port of the DC/DC converter 7 is connected to a low-voltage battery 5).
However, Itoh does not explicitly teach wherein a threshold signal indicative of a voltage at the supply node is generated in the LV battery subsystem and is transmitted to the HV battery system, and wherein a state of the switch is controlled based on the threshold signal.
Lee teaches a threshold signal indicative of a voltage at the supply node is generated in the LV battery subsystem (fig. 5: B2) and is transmitted to the HV battery system (fig. 5: B1), and wherein a state of the switch (fig. 5: Q1) is controlled based on the threshold signal, (see figs. 5, 6 and 14; and par. [0085-0175]; the DC-DC converter 100 may be disposed between the first battery B1 of outputting a first voltage V.sub.1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into the battery system for an electric vehicle of Itoh in order to provide a DC-DC converter for converting a voltage of several hundreds of volts output from the battery for the driving motor into a voltage of several tens of volts for charging the battery for the electric components.
Regarding claim 3, furthermore Itoh discloses the battery system, wherein the threshold signal is transmitted via an optocoupler (fig. 3: photocoupler 79) from the LV battery subsystem to the HV battery subsystem, (see figures 3 and 7).
Regarding claim 4, further Lee discloses the battery system, wherein the switch is set switching if the threshold signal is indicative of a voltage below a threshold voltage, and wherein the switch is set non-conductive if the threshold signal is indicative of a voltage above the threshold voltage, (see figure 6, steps 1010-1060; detect a second voltage V.sub.2 of the second battery B2, in operation 1010; determine whether 
Regarding claim 5, furthermore Itoh discloses the battery system, wherein, when the switch is set switching, a stack voltage is provided to the primary coil, and a stepped-down voltage is provided to the supply node by the secondary coil, (see figure 3 and col. 1, lines 15-28; the low-voltage battery is charged with a low voltage converted down by a DC/DC converter from the output of the high-voltage battery).
Regarding claim 6, furthermore Itoh discloses the battery system, wherein the stack voltage is 48 V or higher and/or wherein the stepped-down voltage is 24 V or lower, (see col. 1, lines 15-28; a main battery (referred to as a high-voltage battery hereinafter) for supply of a high voltage (288 V) to the drive motor and a sub battery (referred to as a low-voltage battery hereinafter) for supply of a low voltage (12 V) to the peripheral equipments).
Regarding claim 7, further Lee discloses the battery system, wherein the LV battery subsystem includes a buffer capacitor (fig. 5: capacitor C0) that is interconnected between the supply node and ground, (see figure 5).
Regarding claim 10, furthermore Itoh discloses the battery system, wherein the HV battery subsystem includes at least one relay (fig. 2: 3L) for disconnecting the battery cell stack (4) and wherein a relay monitoring circuit is connected to the supply node, (see figure 2 and col. 1, lines 51-57 and col. 4, lines 35-46).
Regarding claim 13, furthermore Itoh discloses the battery system, wherein the DC/DC converter (DC/DC converter 7) includes a galvanically isolated DC/DC converter, a flyback converter, a forward converter (see figures 3 and 7; and col. 1, lines 37-50; the DC/DC converter 7 which comprises an input filter 71, a transformer 72), or a push-pull converter.
Regarding claim 14, furthermore Itoh discloses a vehicle comprising the battery system, wherein at least one HV load (fig. 2: motor 2) is supplied by the HV battery (4) subsystem and at least one LV load is supplied by the LV battery (5) subsystem, (see col. 1, lines 15-28, a motor controller for control operation, and hence carries a main battery (referred to as a high-voltage battery hereinafter) for supply of a high voltage (288 V) to the drive motor and a sub battery (referred to as a low-voltage battery hereinafter) for supply of a low voltage (12 V) to the peripheral equipments).
Regarding claim 15, furthermore Itoh discloses the vehicle, wherein the at least one HV load includes an electric motor (motor 2) and wherein the at least one LV load includes a safety-relevant vehicle control unit, (see figures 1-2; and col. 1, lines 15-28, a motor controller for control operation, and hence carries a main battery (referred to as a high-voltage battery hereinafter) for supply of a high voltage (288 V) to the drive motor and a sub battery (referred to as a low-voltage battery hereinafter) for supply of a low voltage (12 V) to the peripheral equipments).

7.	Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 5,796,175) in view of Lee et al. (US 2018/0141457) and further in view of Nakazawa et al. (US 5,583,751).
Regarding claim 2, the combination of Itoh and Lee teach the battery system, but Itoh and Lee do not explicitly teach wherein the LV battery subsystem includes a comparator with a first input node connected to the supply node and a second input node connected to a predetermined reference voltage, and wherein the threshold signal is output by the comparator.
Nakazawa teaches the DC-DC converter 4 includes a starting circuit 41 for starting the DC-DC conversion on the basis of a starting power or starting signal supplied to the starting control terminal 4a. A transformer 42 is provided in which a primary winding 42a is insulated from a secondary winding 42b. A switching circuit 43 permits the switching of current flowing the primary winding 42a. A rectifying/smoothing circuit is provided for rectifying and smoothing an AC voltage induced at the secondary winding 42b by interrupting the current flowing the primary winding 42a. An output voltage control circuit 45 compares a rectified and smoothed output voltage VB with a reference voltage and outputs a pulse width modulated output voltage control signal, PWM signal, 45a on the basis of the error between the output voltage VB and the reference voltage, (see figure 2, output voltage control circuit 45; and col. 6, lines 3-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakazawa into the battery system for an electric vehicle of Itoh and Lee in order to provide a power supply unit for an electric motor vehicle capable of obtaining an accessary power supply from a running power supply kept in the floating state by way of an input-output insulation type DC-DC converter.
s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 5,796,175) in view of Lee et al. (US 2018/0141457) and further in view of Welchko et al. (US 2009/0034308).
	Regarding claim 8, the combination of Itoh and Lee teach the battery system, but Itoh and Lee do not teach wherein the LV battery subsystem includes a diode having a cathode connected to the supply node and an anode connected to the LV battery.
Welchko teaches the LV battery (fig. 2: low voltage battery 204) subsystem includes a diode (fig. 2: diode 254) having a cathode connected to the supply node and an anode connected to the LV battery (204), (see figure 2; and par. [0031]; the anode of diode 254 is coupled to low voltage battery 204, and the cathode of diode 254 is coupled to node 244).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Welchko into the battery system for an electric vehicle of Itoh and Lee in order to optimized manner in a hybrid or electric vehicle system having significantly different voltage sources.
Regarding claim 9, further Welchko discloses the battery system, wherein the LV battery (204) subsystem includes at least one low voltage load (fig. 2: capacitor) interconnected between the diode (254) and the LV battery (204).

9.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 5,796,175) in view of Lee et al. (US 2018/0141457) and further in view of McGee et al. (US 2006/0022642).
Regarding claim 11, the combination of Itoh and Lee teach the battery system, but Itoh and Lee do not explicitly teach wherein an operation voltage of the LV battery subsystem has a lower boundary voltage between 6 V and 8 V and an upper boundary voltage between 12 V and 24 V.
McGee teaches battery voltage set points, which define upper and lower voltage boundaries, are established by calibration. The control system uses actual battery voltages as a feedback signal to create a modification to the battery power limits. The modification is determined by a voltage closed loop control system if the actual battery voltage is higher or lower than the boundaries established by the battery voltage set points. If the battery voltage is within the boundary, the control system will not change the battery power limits, (see par. [0012]).
However, McGee discloses the claimed invention except for a lower boundary voltage between 6 V and 8 V and an upper boundary voltage between 12 V and 24 V. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a lower boundary voltage between 6 V and 8 V and an upper boundary voltage between 12 V and 24 V, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, further McGee discloses the battery system, wherein the voltage threshold is below the lower boundary voltage, (see par. [0012]). However, McGee discloses the claimed invention except the voltage threshold is at least 0.5 V below the lower boundary voltage. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the voltage threshold is at least 0.5 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836